Title: To George Washington from Major General Alexander McDougall, 4 June 1779
From: McDougall, Alexander
To: Washington, George


        
          Sir.
          Buds in the Highlands opposite to West Point4th June 79.
        
        The Enemy having as I have informed your Excellency landed at Tallar’s Point on the 31st Ultimo; the Troops under my Command took a Position in the Highlands with their Van at the Village. The principal Stores being removed from thence and the Enemy having my Flanks open on the North River, on which he could move

undiscovered at Night, I judged it expedient to retire to this Place to keep open my Communication with West point; as well as to secure the Pass in my Rear to FishKill—General Parsons joined me the 2nd Instant—I have now here the three Continental Brigades & a good Body of Militia.
        The state has made a very great Exertion to remove the Stores and collect Provision—We have double the Quantity of Provision secured which you mentioned necessary in your’s of the 2nd for a certain purpose—Yesterday I Informed you of the Enemy’s advancing near the continental village—He retired in the afternoon towards Pecks Kill—His Conduct is exceedingly inexplicable; and it’s extremely difficult to determine what is his Object—He has now been seven Days on the River, and has not made that Dispatch which he might towards West point, if that is his Object. One thing however is very clear, that he can pillage the Country by drawing our attention to the Fort without any Risque; and can always embark—Perhaps these Movements may be designed to divert us from our Western Expeditions.
        General Patterson not having returned from Furlough, I appointed General Parsons to command at West point as he is well acquainted with the Post.
        Yestarday Lieut: Colonel Sherman with 3 Companies of Light Infantry march’d downwards to reconnoitre and skirmish with the Enemy—He proceeded to Fort Independant at the mouth of Peeks Kill Creek, but saw nothing of the Enemy, altho his small Parties went near Peeks Kill—only hear’d the Noise of Cattle driving towards Kings Ferry.
        This Morning he discovered all their Shipping (except 2 Gallies) in Peeks Kill Bay standing downwards and a few Boats off Fort Independant.
        Sir Henry Clinton in Person commanded the Body which I informed you were advancing yestarday. He was exceeding cautious in his advance and very particular in his Enquiries—He asked where I was—whether I had destroyed the Bridge this Bridge was carried away by a Freshet—over Peeks Kill Creek—what Force I had—whether the Militia were alarmed—the Situation of the Country towards Fish Kill—if strong—whether there was a great Body of men at Westpoint, and whether your Excellency’s Army was in Motion this way.
        Colonel Burr whom I sent to General St Clair, returned this Morning—The General told him he would be at New Windsor this Night. Provisions were sent from New Burgh to Chester for his Troops, which has removed the Difficulty he apprehended.
        By comparing these Accounts it appears the Enemy has given over his Design against Westpoint. Fort Dela Fayette on Verplank’s

Point surrendered the 1st Instant—The inclos’d is a Copy of a Letter from Captain Armstrong who commanded it; and the Terms of Capitulation.
        It is now past 2 O’Clock P.M. and I have no Account of the Enemys moving up. I have the Honor to be Your Excellency’s most Obedient servant.
        
          Alexr McDougall
        
      